United States Court of Appeals,

                                             Fifth Circuit.

                                             No. 93-9081.

                          UNITED STATES of America, Plaintiff-Appellee,

                                                   v.

                          Loreta De-Ann COFFMAN, Defendant-Appellant.

                                            April 10, 1997.

Appeal from the United States District Court for the Northern District of Texas; Robert B. Maloney,
Judge.

          Prior report: --- U.S. ----, 117 S.Ct. 40, 136 L.Ed.2d 3.

Before GARWOOD, DUHÉ and PARKER, Circuit Judges.

          BY THE COURT:

          The Supreme Court of the United States vacated this Court's previous order as to Loreta De-

Ann Coffman, see United States v. Clark, 67 F.3d 1154 (5th Cir.1995), and remanded it for further

consideration in light of Bailey v. United States, --- U.S. ----, 116 S.Ct. 501, 133 L.Ed.2d 472

(1996).

          IT IS ORDERED that the motion of appellant, Loreta De-Ann Coffman, to summarily

reverse, vacate, and remand for resentencing is GRANTED. Loreta De-Ann Coffman's conviction

for violation of 18 U.S.C. § 924(c)(1) is REVERSED, her sentence is VACATED, and this case is

REMANDED to the district court for resentencing.